DETAILED ACTION
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner considers amendments and arguments in pages 9-11 remarks regarding independent claims 1, 7, 14 and 20 submitted on December 15, 2020 are persuasive. Examiner believes the specifically the invention to solve the problem of solving anomaly detection to identify network intrusion detection, fraud detection system monitoring, sensor network event monitoring, ecosystem monitoring. Examiner believes the limitation of “create a range search tree based on a data stream, 
divide the data stream into a plurality of batches corresponding to different time windows, 
cluster data of a first batch of the plurality of batches of the data stream based on the range search tree and application of a modified density based spatial cluster of applications with noise scheme, 
count a number of neighbors of a first point of the first batch based on the range search tree, 
identify the first point as being noise in the first batch based on the number being below a first threshold, wherein the first threshold is to correspond to a minimum number of points to form a cluster,
identify, in a group of batches of the plurality of batches subsequent to the first batch, that the first point is to reoccur and is to be classified as noise,
identify a total number of times that the first point is to be classified as noise in the first batch and the group of batches, and 
detect that the first point is an anomaly in the data stream based on the total number of times meeting a second threshold that is to be different from the first threshold" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 on view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently amendments in claims 1, 7, 14 and 20 are not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, create a range search tree based on a data stream, 
divide the data stream into a plurality of batches corresponding to different time windows, 
cluster data of a first batch of the plurality of batches of the data stream based on the range search tree and application of a modified density based spatial cluster of applications with noise scheme, 
count a number of neighbors of a first point of the first batch based on the range search tree, 
identify the first point as being noise in the first batch based on the number being below a first threshold, wherein the first threshold is to correspond to a minimum number of points to form a cluster,
identify, in a group of batches of the plurality of batches subsequent to the first batch, that the first point is to reoccur and is to be classified as noise,
identify a total number of times that the first point is to be classified as noise in the first batch and the group of batches, and 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159